         Case 4:18-cv-02248-PJH Document 39 Filed 02/20/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES



Date: February 20, 2019 (Time: 57 minutes)         JUDGE: Phyllis J. Hamilton

Case No:18-cv-02248-PJH
Case Name: Lewis, et al. v. Rodan & Fields, LLC


Attorney(s) for Plaintiff: Michael Woerner; Benjamin Goulds; Erika Keech
Attorney(s) for Defendant: Stephanie Sheridan; Meegan Brooks


Deputy Clerk: Kelly Collins           Court Reporter: Diane Skillman

                                  PROCEEDINGS

      Defendant's Motion to Dismiss Consolidated Complaint - Held. The Court takes
the matter under submission.




Order to be prepared by: [] Pl [] Def [X] Court

Notes:

cc: chambers
